65 Ill. App.2d 152 (1965)
212 N.E.2d 507
In re Petition to Annex Certain Unincorporated Territory to the Village of Arlington Heights, Illinois.
Albert M. Vidmar, et al., Petitioners-Appellants,
v.
The Village of Arlington Heights, a Municipal Corporation, L.A. Hanson, Village Manager of the Village of Arlington Heights, and John G. Woods, Village President of the Village of Arlington Heights, Respondents-Appellees.
Gen. No. 50,095.
Illinois Appellate Court  First District, Third Division.
December 2, 1965.
Reynolds and Helm, of Chicago (Earl R. Reynolds, of Counsel), for appellants.
Ross, Hardies, O'Keefe, Babcock, McDugald & Parsons, of Chicago (Jack M. Siegel, of Counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE SULLIVAN.
Affirmed.
Not to be published in full.